ORDER.
PER CURIAM
Richard Crews (“Movant”) appeals from the motion court’s denial of his Rule 29.15 postconviction relief motion after an evidentiary hearing. After a jury trial, Movant was convicted of seven counts of second-degree burglary, in violation of Section 569.170, RSMo (2000), and three counts of felony stealing over $500, in violation of Section 570.030, RSMo (2013). He was sentenced as a prior and persistent offender to a total of 63 years in prison.
We have reviewed the briefs of the parties and the record on appeal and find no error of law; No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only,, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).